DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the Coanda fairing is substantially triangular in shape” in claim 9 must be shown or the feature(s) canceled from the claim(s). Specifically, Examiner notes that the Coanda fairing as depicted in, e.g., Figure 7B, might be said to be vaguely triangular in shape, but the similarity does not rise close to being “substantially triangular.” No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:  
In claim 1, line 5 and claim 7, line 1, “ramp” should read “ramp portion”.
In claim 1, line 3, “having a upwardly sloped ramp” should read “having an upwardly sloped ramp” or the like in order to ensure proper grammar.
In claim 1, line 4, “forward a leading edge” should read “forward of a leading edge” or the like in order to maintain grammatic consistency with the rest of the claim language.
In claim 6, “based on one-half of duct angle” should read “based on one-half of a duct angle” or the like in order to maintain grammatic consistency with the rest of the claim language.
In claim 8, “configured to and extends” should read “configured to extend” or the like in order to ensure proper grammar.
In claim 18, “the dorsal member of the pair of vortex” should read “the dorsal member of each of the pair of vortex generators” or the like in order to ensure proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “wherein the ramp further includes a tongue portion.” This recitation contradicts Applicant’s disclosure, which states in para. [0037] that “The forward vane [fairing] 110 includes an upper ramp portion 112 and an optional lower tongue portion 120”. In other words, the tongue portion is not an element of the ramp, because the ramp is solely related to the top portion of the forward vane fairing. Instead, both the ramp portion and the tongue portion are elements of the forward vane fairing. Dependent claim 8 fails to cure the deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a Coanda fairing having an elongated body with a leading edge circumscribing a trailing edge of the duct outlet port” which is indefinite, because it is unclear to define the configuration of the Coanda fairing in terms of an aspect of the invention that is not positively claimed (namely, the duct outlet port). In other words, the duct outlet fairing assembly is not necessarily installed on the duct outlet port, but the position of the leading edge of the Coanda fairing is undefined unless the fairing assembly is already installed. Similar recitations in claim 1, including “a leading edge mounted forward of a leading edge of the duct outlet port” and “the ramp being aligned in a direction of a longitudinal axis of the vehicle” are similarly rejected. Claims 5-6 and 16-17 are likewise rejected, as including elements that are defined by non-elements, and claims 2-4 and 7-18 fail to cure the deficiency.
Claim 2 recites “the aircraft” which lacks proper antecedent basis. For examination purposes, Examiner is interpreting “the aircraft” to read “the vehicle” in order to promote compact prosecution.
Claim 5 recites “the ramp portion has a length…of 0.5 to 0.9 diameters of the duct outlet port” which is indefinite, because there is insufficient antecedent basis for the supposition that the port has a diameter in the first place. Whether or not the port has a diameter is entirely dependent on the shape of the port (i.e., circular would inherently have a diameter, while square or triangular ports would not), and not shape of the port is previously specified, nor is the port previously specified as requiring a diameter. Claims 10-13 are likewise rejected. Dependent claims 6 and 8 fail to cure the deficiency.
Claim 6 recites “wherein the ramp portion of the vane fairing has a predetermined height as measured from the surface of the aircraft based on one-half of duct angle and the length of the ramp portion” which is indefinite, because it is unclear how the duct angle, or one-half of the duct angle, is relevant or related to the ramp portion unless the ramp portion is positioned at one-half the angle of the duct angle, and such a limitation is not required or otherwise indicated in any way. Additionally, the manner or nature by which the height is “based on one-half of duct angle” is unclear (e.g., geometric dimensioning, alternative algorithm, code, etc.). Examiner additionally notes that merely describing geometric relationships that are inherent in previously recited structure would not serve to further limit the claim (e.g., claiming that a circle has a radius based on the diameter would not serve to further limit the circle).
Claim 6 recites “duct angle” which is indefinite, because it is unclear from which direction, or reference point, the angle is being measured. Claims 10-13 are likewise rejected.
Claim 8 recites “the tongue portion” which lacks proper antecedent basis, but would have antecedent basis if it depended from claim 7. For examination purposes, Examiner is interpreting claim 8 to depend from claim 7 in order to promote compact prosecution.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shmilovich et al. (US 2009/0108141 A1), hereinafter Shmilovich.
Regarding claim 1, Shmilovich discloses a duct outlet fairing for reducing drag of a duct outlet port of an angled duct in a vehicle (abstract, regarding an engine cowling extends outwardly from the surface of the airfoil that has an exit plane configured for directing exhaust gases toward a rear of the aircraft) comprising:
a vane fairing (engine cowling 102; fig. 2) having a upwardly sloped ramp portion (para. [0021], regarding engine cowling 102 extends outwardly from the surface of a wing; fig. 2) that includes a leading edge mounted forward a leading edge of the duct outlet port (as shown in fig. 2), the ramp portion extending rearwardly and upwardly over a portion of the duct outlet port (as shown in fig. 2; see again para. [0021]), the ramp being aligned in a direction of a longitudinal axis of the vehicle (as shown in fig. 2);
a Coanda fairing (flap 104; para. [0021], regarding the fences 106-109 serve to restrict airflow to the surface of flap 104, thereby reducing vortices and other three-dimensional effects, which in turn results in increased Coanda Effects and increased lift; fig. 2) having an elongated body with a leading edge circumscribing a trailing edge of the duct outlet port (as shown in fig. 2), the elongated body having a predetermined height, width and extending rearwardly a predetermined length based on a dimension of the duct outlet port (as shown in fig. 2); and
a pair of vortex generators (fences 106, 108; fig. 2) positioned rearwardly of the duct outlet port (as shown in fig. 2), each vortex generator being positioned on an opposing lateral side of the Coanda fairing (as shown in fig. 2) and angled towards each other (para. [0019], regarding fences 106, 108 may be displaced in a manner that is at least somewhat angled with respect to the direction of airflow).

Regarding claim 2, Shmilovich discloses the invention in claim 1, and further discloses wherein the ramp portion of the vane fairing (102) has a curved upper surface to direct surface air flow along an exterior surface of the vehicle at an upwardly sloped angle away from the duct outlet port (as shown in fig. 2).

Regarding claim 3, Shmilovich discloses the invention in claim 1, and further discloses wherein the ramp portion of the vane fairing (102) has a curved lower surface to direct or turn duct fluid flow exiting the duct outlet port in a direction towards the Coanda fairing (as shown in fig. 2).

Regarding claim 4, Shmilovich discloses the invention in claim 1, and further discloses wherein the ramp portion of the vane fairing (102) has a predetermined length based on the dimension of the duct outlet port (as shown in fig. 2).

Regarding claim 7, Shmilovich discloses the invention in claim 1, and further discloses wherein the ramp further includes a tongue portion (bottom surface of 102) that extends downwardly into the angled duct (the bottom surface of 102 inherently extends back into the duct, as shown in fig. 2).

Regarding claim 14, Shmilovich discloses the invention in claim 1, and further discloses wherein each of the pair of vortex generators (106, 108) extends substantially perpendicular from an exterior surface of the vehicle (as shown in fig. 2).

	Regarding claim 17, Shmilovich discloses the invention in claim 1, and further discloses wherein each of the pair of vortex generators (106, 108) includes a base which is mounted to an exterior surface of the vehicle (fig. 2) and a dorsal member which extends outwardly and substantially perpendicular from the base (fig. 2).

	Regarding claim 18, Shmilovich discloses the invention in claim 17, further discloses wherein the dorsal member of the part of vortex has a curved leading edge (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 9-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shmilovich et al. (US 2009/0108141 A1), hereinafter Shmilovich.
Regarding claim 5, Shmilovich discloses the invention in claim 4, but does not appear to specifically disclose wherein the ramp portion has a length as measured between its leading edge and trailing edge of 0.5 to 0.9 diameters of the duct outlet port.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the ramp portion has a length as measured between its leading edge and trailing edge of 0.5 to 0.9 diameters of the duct outlet port, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The purpose would be to ensure an optimum upwardly sloped angle of the air flow during operation. Additionally, Examiner notes that Applicant has disclosed no particular criticality for the claimed range as compared to any other value or range, i.e., no purported performance or manufacturing benefit.
	
Regarding claim 6, Shmilovich as modified discloses the invention in claim 5, but does not appear to specifically disclose wherein the ramp portion of the vane fairing has a predetermined height as measured from the surface of the aircraft based on one-half of duct angle and the length of the ramp portion.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the ramp portion is angled at an angle that is one-half of the duct angle, whereby the ramp portion of the vane fairing inherently has a predetermined height as measured from the surface of the aircraft based on one-half of duct angle and the length of the ramp portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The purpose would be to ensure an optimum upwardly sloped angle of the air flow during operation. Additionally, Examiner notes that Applicant has disclosed no particular criticality for the claimed value as compared to any other value or range, i.e., no purported performance or manufacturing benefit.
	
Regarding claim 9, Shmilovich discloses the invention in claim 1, but does not appear to specifically disclose wherein the Coanda fairing is substantially triangular in shape.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the Coanda fairing is substantially triangular in shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The purpose would be to ensure the desired aerodynamic qualities in the Coanda fairing.
	
Regarding claims 10-13, Shmilovich discloses the invention in claim 1, but does not appear to specifically disclose wherein (claim 10) the Coanda fairing has a height in a range of 0.15-0.25 diameters or (claim 11) 0.2 diameters, or (claim 12) a length in a range of 1.5 to 3.0 diameters or (claim 13) a length of 3.0 diameters of the duct outlet port per forty-five degrees of duct angle.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that (claim 10) the Coanda fairing has a height in a range of 0.15-0.25 diameters or (claim 11) 0.2 diameters, or (claim 12) a length in a range of 1.5 to 3.0 diameters or (claim 13) a length of 3.0 diameters of the duct outlet port per forty-five degrees of duct angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and additionally held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The purpose would be to ensure optimum aerodynamic properties of the Coanda fairing. Additionally, Examiner notes that Applicant has disclosed no particular criticality for the claimed value as compared to any other value or range, i.e., no purported performance or manufacturing benefit.
	
	Regarding claim 15, Shmilovich discloses the invention in claim 1, and further teaches wherein the pair of vortex generators are positioned aft of the duct (fig. 2).
Shmilovich does not appear to specifically disclose wherein the pair of vortex generators are positioned aft of the duct within two duct diameters.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the pair of vortex generators are positioned aft of the duct within two duct diameters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The purpose would be to ensure optimum aerodynamic properties of the vortex generators.
	
	Regarding claim 16, Shmilovich discloses the invention in claim 1, but does not appear to specifically disclose wherein each of the pair of vortex generators are angled between fifteen and thirty degrees to a centerline of the duct outlet port to thereby generate counter rotating vortices which converge behind the Coanda fairing.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that each of the pair of vortex generators are angled between fifteen and thirty degrees to a centerline of the duct outlet port, whereby vortex generators so arranged would inherently generate counter rotating vortices which converge behind the Coanda fairing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The purpose would be to ensure optimum aerodynamic properties of the vortex generators. Additionally, Examiner notes that Applicant has disclosed no particular criticality for the claimed range as compared to any other value or range, i.e., no purported performance or manufacturing benefit.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647